Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 14 June 2021 with respect to the 101 rejection have been fully considered but they are not persuasive. 	Applicant argues the claims contain a technical solution on pages 14-15 of the Remarks using separate communication channels. The Applicant has cited [0028], [0068], and [0055] as support for the separate communication channels, but the specification does not describe communication channels and mainly discloses “any suitable method” or “suitable communication method” including merely “access[ing]” a web page hosted by or on behalf of the processing server. The specification does not reflect a technical solution nor describe a technical problem that is being solved using the communication channels. Ensuring no tampering or impropriety is a business problem and not a technical problem. 	Applicant argues on pages 15-16 the new claims are not directed to an abstract idea, but the Examiner disagrees because the “communication channel” describes inserting a payment card into a reader or a wireless method such as NFC, which is merely a way to perform a transaction. 
Applicant's arguments filed 14 June 2021 with respect to the 103 rejection have been fully considered but they are not persuasive. 	Applicant argues the claim amendments are not disclosed by the references, but the Examiner has addressed the claim amendments in the updated rejection below. . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-5, 8-15 and 18-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In the instant case, claim 1 is directed to a “method for managing programs associated with multiple entities on a payment card”.	Claim 1 is directed to the abstract idea of “managing a benefit card” which is grouped under “organizing human activity… fundamental economic practice , commercial or legal interactions (including legal obligations, business relations, and sale activities, which are similar to benefits being loaded for a benefit receiver) managing personal behavior or relationships or interactions between people” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites managing programs associated with multiple entities on a payment card, storing a plurality of lease profiles, receiving a management request, executing a first query on the lease database to identify a specific lease profile, verifying the management 
	When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of managing the benefits card using computer technology (e.g. a processing server). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
	Dependent claims 2-5, 8-10, 12-15, and 18-24 do not remedy the deficiencies of the independent claims and are rejected accordingly. The dependent claims further Content Extraction and Transmission LLC  v. Wells Fargo (Fed. Cir. 2014)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-15, and 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Lee US 2006/0157557 in view of DeJong US 2005/0184165.
Examiner notes the specification mentions “communication channel” only five times in between the processing server and the first computing system, wherein the management request includes at least a specific );	receiving, by the receiving device of the processing server, a program request from a second computing system of a second entity, the program request being received via the first communication channel, wherein the program request includes at least the […] identifier, the requesting […] identifier, and program data, the program data including a program identifier (¶ [0069]; Fig 1 account owner terminal 1, terminal n ; [0026] “benefit issuer”; [0067], see also Fig 3 ‘communications module’); 	electronically transmitting, by a transmitting device of the processing server, the program data to a memory of an integrated circuit embedded in a payment card corresponding to one of the plurality of transaction account numbers included in the between the processing server and the payment card (¶ [0069]; ¶ [0023]; [0067] ‘Communications module’, see also Fig 3 ‘communications module’)	wherein the memory of the integrated circuit includes additional program data associated with one or more additional programs, each additional program being associated with a tenant identifier of the one or more tenant identifiers included in the specific lease profile different from the requesting tenant identifier and an additional program identifier (Figure 1 ‘region N’ discloses that a number of additional tenants and programs can be applied to the system, ¶ [0059]) and	 the first entity and the second entity are different entities ([0025] “account owner” and [0026] “benefits issuer” are different entities, Figs. 9 and 11 “benefit package write subroutine”, [0060]).	Lee fails to explicitly disclose a lease identifier and one or more tenant identifiers;  a specific lease identifier, and a requesting tenant identifier; where the included lease identifier corresponds to the specific lease identifier; executing, by the querying module of the processing server, a second query on the lease database to insert the requesting )	It would have been obvious to one having ordinary skill in the art at the time of filing to combine the features of De Jong with Lee because the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Lee is in the art of performing benefits transactions using a portable integrated circuit device and it would have been obvious to a person skilled in the art to combine the art of De Jong to improve identification ability and program accounting in order to allow the invention of Lee to function more efficiently and securely.
As per claim 2:	Lee further discloses the method of claim 1, wherein each lease profile further includes managing credentials associated with the managing identifier, the management request further includes authentication credentials (¶¶ [0033]-[0034] 
As per claim 3:	Lee further discloses the method of claim 1, wherein the management request further includes tenant credentials, execution of the second query further inserts the tenant credentials into the specific lease profile (¶ [0075] account holder specific information reads on tenant credentials), 	the program request further includes authentication credentials (¶¶ [0033]-[0034], [0059], [0066]-[0067] the authentication protocols are verified to be correct or valid), and 	the authentication credentials correspond to the tenant credentials inserted into the specific lease profile (¶¶ [0033]-[0034], [0059], [0066]-[0067] the authentication protocols are verified to be correct or valid; [0075] security information is checked or authentication).

As per claim 4:	Lee further discloses the method of claim 3, further comprising: verifying, by the verification module of the processing server, that the authentication credentials correspond to the tenant credentials inserted into the specific lease profile (¶ [0071]

As per claim 5:		Lee further discloses the method of claim 1, further comprising: storing, in a memory of the payment card, the program data (¶ [0091]).

As per claim 8:	Lee further discloses the method of claim 1, wherein the program data includes at least one of: a program identifier, the requesting tenant identifier, a point balance, a plurality of commodity codes, and a plurality of commodity balances (Fig 14, ¶ [0138], [0145]-[0146] account balances).

As per claim 9:	Lee further discloses the method of claim 1, wherein execution of the first query on the lease database inserts the specific lease profile as a new lease profile (¶ [0059] “new benefits package information” can be written in the central database, Fig 1).

As per claim 10:	Lee further discloses the method of claim 1, further comprising: executing, by the querying module of the processing server, a third query on the lease database to insert the program data in the specific profile identifier (¶ [0059] “new benefits package information” can be written in the central database, Fig 1; [0146], [0148]).



As per claim 21:	Lee further discloses the method of claim 1, wherein the program data for each program stored on the memory of the payment card includes one or more commodity pairs, each commodity pair including a commodity code and a commodity balance; and wherein the method includes:
	establishing, by the payment card, a third communication channel with a point of sale device to initiate a transaction for a commodity (Fig 1 ‘158’, [0062]);
	receiving, by a receiving device of the payment card, a program data request from the point of sale device, the program data request including a specific program identifier (Fig 7 ‘484 & 254’, [0119], Fig 8),
	identifying, by a querying module of the payment card, the program data corresponding to the specific program identifier (Fig 7, 8, [0119]-[0120]); 	transmitting, by the transmitting device of the payment card, the identified program data to the point of sale device (Fig 7, 8, & 9); 	receiving, by the receiving device of the payment card, transaction data from the 

As per claim 22:	Lee further discloses the method of claim 21, wherein the updating the identified program data includes: verifying, by a verification module of the payment card, a sufficient commodity balance for the transacted commodity amount (Fig 13 ‘1306’ [0135]-[0137]);	deducting, by the payment card, the transacted commodity amount from the commodity balance (Fig 13 ‘1308’ [0135]-[0137]); and 	transmitting, by the transmitting device of the payment card, a transaction confirmation for the transacted commodity to the point of sale device (Fig 13 ‘1314’ [0135]-[0137]).

As per claim 23:	Lee further discloses the method of claim 1, wherein the first communication channel is one of: a web page hosted by or on behalf of the processing server, an 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P SHARVIN whose telephone number is (571)272-9863. The examiner can normally be reached M-F 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P. SHARVIN/
Primary Examiner
Art Unit 3692



/DAVID P SHARVIN/Primary Examiner, Art Unit 3692